DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Since the related application 15/383,055 (see under the title) has been matured into a patent, therefore the application should be updated to a patent.
The abstract should be updated to reflect method invention”it is suggested that the phrase:” i.e., “manufacturing device that is used in a” (in the abstract line 1 should be removed).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-5 are objected to because of the following informalities: 
The phrases: 
“, the manufacturing method for the rotary electric machine comprising:” (claims 1 and 4, about lines 14-15) should be updated to:--“, the manufacturing method comprising steps of:”--.
“a crossover line forming step of”(claim 1 and claim 4, line 16) should be removed.
“a terminal part forming step of, after the crossover line forming step,” (claim 1 and 4, lines24-25) should be updated to:--“ after the  forming of the crossover line”--.
“in the crossover line forming step” (claim 2, line 3; and claim 3, line 2-3) should be changed to:--“ in the forming of the crossover line”--.

 “in the crossover line forming step” (claim 4, line 35) should be changed to:--“ in the forming of the crossover line”--.
“in the terminal part forming step,” (claim 4, line 39) should be changed to:--“in the forming of the terminal part”--.
in the crossover line forming step” (claim 5, line 2-3) should be changed to:--“ in the forming of the crossover line”--.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rei et al (JP2012235593).
	Rei et al discloses the method of the invention comprising step of:
	a crossover line 18 forming step of forming the crossover line 18, by bringing an outer circumferential surface of an insertion roller 140/142, which is rotatably supported by a roller support section, into contact with respect to the coil lead line while moving the insertion roller relatively to the divided cores along a circumferential direction of the stator core, and thereby inserting the coil lead line into the accommodating grooves (see Figs. 19a-19b); and

    PNG
    media_image1.png
    443
    351
    media_image1.png
    Greyscale
	
	a terminal part forming step of, after the crossover line forming step, forming the terminal part (i.e., N,U,Y,W, outside coil  26) by bringing a bending unit into contact with respect to the coil lead line and thereby bending the coil lead line, wherein on a portion of the bending unit that contacts the coil lead line, a curved surface is formed having a curvature greater than a curvature of the outer circumferential surface of the insertion roller, the outer circumferential surface contacting the coil lead line (see Fig. 1 and forming process indicated in Fig. 19b above  for terminal forming).
	Note that the preamble recites:’ A manufacturing method for a rotary electric machine, wherein the rotary electric machine comprises a stator including a stator core formed by arranging in an annular shape a plurality of divided cores each having a coil surrounding a portion of a divided iron core through an insulator; wherein the stator includes: a crossover line which is formed by routing a coil lead line that is led out from the coil within accommodating grooves that are formed with respect to the insulator along a circumferential direction of the stator core; and a terminal part disposed on an end of the crossover 15 line, the manufacturing method for the rotary electric machine comprising:” above structural wise do not further limit the claimed method since this occurs in the  preamble of the claims.
	As applied to claim 2 appears to be met by the process that operatively associated with a bending unit 150, 152 (see process of Figs. 18a-18b)
	Limitation of claim 3 appears to be met by the above (see Figs. 3-4)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt